Citation Nr: 1438354	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  08-03 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty (AD) from May 1973 to March 1979, with additional service in the National Guard.  Concerning that, his periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) have not been entirely verified, but it has been confirmed that he was on ACDUTRA in August 1981 when he was involved in a motor vehicle accident, and that incident is the essential basis of this claim.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2008, as support for this claim, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, in other words at a Travel Board hearing.

In January 2010 the Board determined he had submitted new and material evidence to reopen this claim, which had been previously considered and denied in 1989 and again in 1991.  But rather than immediately readjudicating this claim on its underlying merits, the Board remanded this claim for further development.  The Board ultimately denied this claim in December 2011.  In response, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court/CAVC).  The Court's May 2013 Memorandum Decision vacated the Board's decision, finding that reliance had been misplaced on an inadequate medical opinion.  Accordingly, pursuant to the Court's directive, the Board again remanded this claim in October 2013 for still additional development, including especially scheduling the Veteran for another VA compensation examination for supplemental comment concerning the etiology of his low back disorder and particularly in terms of its posited relationship with his military service.  The purposes of the remand have been met and the claim is now ripe for reconsideration on its merits.



FINDING OF FACT

The preponderance of the evidence is against a relationship between the Veteran's current low back disabilities and his AD service and ACDUTRA service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by his service and may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107, 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA provides that VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of the evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist him in obtaining; and, (3) that he is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2013).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


The Veteran received this requisite notice via letter mailed in October 2006, prior to the June 2007 rating decision at issue denying his petition to reopen this claim, so in the preferred sequence.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  He has not alleged any prejudicial deficiency in the notice, certainly none that is outcome determinative of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  See also 38 C.F.R. § 20.1102 (2013).

The VCAA further provides that VA has a duty to assist in developing a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  This duty also has been satisfied.  The Veteran's service treatment records (STRs) and post-service private and VA treatment records have been obtained and associated with his claims file for consideration.  There are no outstanding records that he has requested VA to obtain or that are potentially relevant to his claim.  

He was provided VA compensation examinations in May 2007, February 2010, and most recently in February 2014 pursuant to the Court's directive, including for medical nexus opinions regarding any potential relationship between his low back disability and his military service.  At the time of the May 2007 examination, no diagnosable disability was found, so no opinion on a relationship to service was provided.  The February 2010 VA examination report was found to be inadequate by the Court because the examiner had engaged in impermissible weighing of the evidence and fact finding when forming his negative opinion.  This opinion was also found to be contradictory, in that the examiner had opined that the May 2007 VA examiner's report, which found no disability and provided no nexus opinion, was accurate, but also finding the Veteran to have a diagnosable disability at that time.  Consequently, the additional February 2014 VA examination was scheduled, and the resultant opinion is adequate for readjudication of this claim.  Indeed, the VA examiner familiarized himself with the Veteran's relevant medical history regarding his low back, including his allegations of persistent symptoms of pain since the incident in question, and rendered an opinion taking this information into account.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Although the report is not ideally detailed, examination reports should be read as a whole and are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for the opinion, which the Board finds in regards to this February 2014 VA examination and opinion.  Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012).

Moreover, as the February 2014 VA examination was scheduled pursuant to the Board's most recent remand directive, the Board finds there was compliance, certainly substantial compliance, with its October 2013 remand instruction in obtaining this additional medical comment.  Additionally, pursuant to the Board's directive, records from the Social Security Administration (SSA) were obtained, however, these records pertain to the Veteran's knee and psychiatric disabilities, not instead his low back.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (another remand not required under Stegall v. West, 11 Vet. App. 268, 270-71 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

As concerning the Veteran's September 2008 Travel Board hearing, the Board finds that the presiding VLJ, the undersigned, complied with the due process requirements of 38 C.F.R. § 3.103(c).  Bryant v. Shinseki,  23 Vet. App. 488 (2010).  In Bryant, the Court held that § 3.103(c)(2) requires the hearing officer chairing a hearing to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  Here, the requirements of service connection were explained, as was the need for a medical nexus opinion showing a relationship or correlation between the Veteran's injury during his service and his currently-claimed disability.  In response to his testimony, the Board held the record open to give him an opportunity to obtain and submit additional records, and then ultimately remanded the claim for a medical nexus opinion, indeed, even a supplemental opinion.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conducting of the hearing.  Accordingly, the Board finds that, consistent with Bryant, the presiding VLJ complied with the duties set forth in § 3.103(c)(2).


Service Connection

Service connection is granted for current disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

Active military service includes any period of AD or ACDUTRA during which the Veteran was disabled from disease or injury and any period of INACDUTRA during which the Veteran was disabled from injury - though not disease - or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106, 1110, 38 C.F.R. §§ 3.6(a), (d), 3.303(a).  See also Harris v. West, 13 Vet. App. 509, 511 (2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); and Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Establishing entitlement to service connection on a direct-incurrence basis requires competent and credible evidence showing:  (1) the existence of a present disability or, at the very least, showing the Veteran has had the alleged disability at some point since the filing of his claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).


Certain diseases like arthritis are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (generally meaning to at least 10-percent disabling) within one year following separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).

Presumptive service connection, however, does not apply to claims predicated on ACDUTRA and INACDUTRA service.  Therefore, the presumption regarding chronic disabilities can only be applied in cases predicated on AD service.  See Biggins, 1 Vet. App. at 477-78; Smith v. Shinseki, 24 Vet. App. 40 (2010).

If chronicity of disease or injury in service is not shown, or if it is legitimately questionable, then a showing of continuity of symptomatology following service can be used to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service to, in turn, link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed ("noted") during service; (2) symptoms of that condition continued after service; and, (3) the current condition is related to those continuing symptoms.  Continuity of symptomatology, however, only can be used to establish this required linkage between the current disability and service if the condition being claimed is one of those explicitly recognized as "chronic" under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Degenerative joint disease (DJD), i.e., arthritis, as mentioned, is one such disease.


Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year and is often referred to as "weekend warrior" training.  These drills are deemed to be part-time training.

So to the extent the Appellant is alleging he has disability as a result of injury or disease incurred or aggravated during his time in the reserves, it must be remembered that only "Veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a).  Thus, to establish his status as a "Veteran" based upon a period of ACDUTRA, he must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The same is true for establishing his entitlement to compensation for disability from injury, though not disease, incurred or aggravated during his INACDUTRA.  Id.

Moreover, National Guard duty is distinguishable from other reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States [and a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  

"Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.

Turning now to the facts and contentions of this particular case, the Veteran asserts that his current low back disability, which has been diagnosed as lumbosacral strain and degenerative arthritis of the spine, is the result of an incident during his ACDUTRA in August 1981, namely, when he was riding in a trailer that flipped over, causing him to be thrown and landing on his back.  As already conceded, the record confirms this incident occurred, also that he has the current diagnoses mentioned referable to his low back.  But there still has to be attribution of his present-day disability to that accident in service to, in turn, warrant the granting of service connection.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  And for the following reasons and bases, the Board finds that the preponderance of the evidence is against such a relationship, so service connection is not warranted.

The record reflects the Veteran complained of back pain even a few times prior to that August 1981 accident.  In June 1975, he had back pain due to acute prostatitis; in July 1975 he had musculoskeletal pain due to twisting while diving; in September 1977 he had a bruised muscle from another motor vehicle accident; and in January 1979 he was found to have back strain after an injury.  But his separation examination in March 1979 included a normal spinal evaluation, as did a subsequent periodic examination in March 1981.

In the August 1981 accident specifically at issue, he was thrown from the trailer.  At the time, his back was painful and the diagnosis was possible muscle contusion.  In September 1981 he was still complaining of pain.  Examination of his spine generally was unremarkable, however, except for mild tenderness and spasms.  
X-rays were negative, and he had no radiating pain or neurological symptoms.  The diagnosis was lumbosacral strain, post-traumatic pain, and he was put on light duty for a month and advised to return for further evaluation if his pain did not get better.  Apparently it did since in June 1985, during a periodic examination nearly 4 years later, he denied a history of recurrent back pain and did not even mention being involved in the August 1981 accident.  Moreover, his spine was clinically evaluated as normal.

During an even more recent June 1990 VA examination, he complained that his lower back had been painful since the August 1981 accident.  That was between the time of previously considering his claim in 1989 and again in 1991.  In any event, X-rays continued to show a normal lumbosacral spine, and he had no clinically significant neurologic symptoms.  He was assessed as having low back pain with history of injury.

A December 2004 VA treatment record noted his continuing low back pain, but that an X-ray showed no acute fracture or dislocation or significant degenerative changes.

He was diagnosed with DJD/arthritis in December 2006, after additional X-rays.

Thus, the record is fairly clear in showing that he suffered from pain, if not continuously then consistently throughout the years following his August 1981 accident.  However, service connection cannot be established via continuity of symptomatology.  Walker, supra.  Although he does now have arthritis, which is considered chronic and so may be service connected in this fashion, the evidence does not show that it was ever noted in service or even within a year of his discharge.  Indeed, it was not first diagnosed until December 2006, some 25 years following the period of ACDUTRA service in which he had the accident.  Id.  

Nor can his arthritis be service connected via the presumption described in 38 C.F.R. § 3.307 for chronic diseases, as this presumption is inapplicable to disabilities stemming from periods of ACDUTRA. Biggins, supra; Smith, supra.  In any event, as explained, this disease was not first shown or diagnosed within a year of any qualifying service (again, meaning AD not ACDUTRA/INACDUTRA), and indeed was not diagnosed until many years later.  38 C.F.R. § 3.307.

He is not entitled to service connection on a direct-incurrence basis either.  As mentioned, the final element of service connection, the "nexus" requirement, has not been met.  This matter was most recently remanded to obtain additional medical comment concerning whether the evidence showed a relationship between his current disability and service, and the VA examiner did not find it likely or even as likely as not.  The most recent February 2014 VA compensation examiner reviewed the Veteran's medical history, including especially the August 1981 incident and its aftermath.  He observed that X-rays taken of the Veteran's spine in August 1981 were normal, and that he had a normal examination a month later, in September 1981, albeit with a diagnosis of back pain.  He additionally pointed out the Veteran, himself, denied recurrent back pain in June 1985, during a periodic medical examination, which also showed a normal clinical evaluation of his spine.  He added that the Veteran's claim to service connect his low back disability was denied in 1991 because he did not have, at that time, any objective findings of an actual, underlying disability - including to account for his complaints of chronic or persistent pain.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that mere "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.").


This examiner noted that radiological imaging in 2004 showed a normal lumbosacral spine.  He also noted that it was not until December 2006 that the Veteran was objectively shown to have mild-to-moderate multi-level degenerative disc disease (DDD) and spondylosis.  He therefore concluded the Veteran's current disabilities, lumbosacral strain and degenerative arthritis of the spine, were less likely related to the incident in service, and rather more likely attributable to his age and general wear and tear, and also to his civilian occupations following service, including automotive mechanic and prison guard.

The Board finds this opinion to be probative evidence weighing against the Veteran's claim.  Although this opinion does not provide additional details explaining how the examiner arrived at his conclusion, it is clear that he found that the Veteran's post-service occupations and his age were more likely factors affecting his present spine status than the accident in service, especially given that there was no objective evidence of a disability until far more recently, when the Veteran was over 50 years old.  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (there is no "reasons or bases" requirement imposed on examiners); Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (a medical report must be read as a whole).

The Veteran's private physician opined in December 2008 that the degenerative changes "could certainly" be related to the August 1981 accident.  This language is a bit less speculative than that cited in Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the veteran may have been having some symptoms of his multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative); and Bloom v. West, 12 Vet. App. 185, 187 (1999) (a medical statement using the term "could," or in the moving party's case, "may" or "possibly," without supporting clinical data or other rationale, is too speculative to provide the degree of certainty required for medical nexus evidence).  But the opinion in any event lacks any explanation or rationale, which, more than anything else, is where most of the probative value of an opinion is derived.

The most probative value of a medical opinion comes from its underlying reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
302-304 (2008).  A medical opinion is considered adequate, versus inadequate, when it is based upon consideration of the Veteran's prior medical history and examinations and describes the disability in sufficient detail so the Board's evaluation of the disability will be fully informed and permit the Board to weigh the probative value of the opinion against others.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  And to be adequate, a medical opinion must do more than merely state a conclusion regarding the etiology of the claimed disorder, instead, must also support the conclusion with sufficient rationale and explanation.  Stefl, 21 Vet. App. at 124.  The probative value of an opinion is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support [the] opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  "Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connected or rating context if it contains only data and conclusions."  Neives-Rodriguez, 22 Vet. App. at 304, citing Stefl, 21 Vet. App. at 125 (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion"); Miller v. West, 11 Vet. App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record."); see also Dennis v. Nicholson, 21 Vet. App. 18, 22 (2007) ("The Court has long held that merely listing evidence before stating a conclusion does not constitute an adequate statement of reasons and bases." (citing Abernathy v. Principi, 3 Vet. App. 461, 465 (1992)).


The Veteran's assertions of persistent pain since the August 1981 accident do not alter the analysis or persuade the Board to find in his favor, as the Board does not find that his statements probatively outweigh the opinion of the VA examiner.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that trauma may lead to arthritis is commonly known and, therefore, the Veteran's impression that his diagnosed arthritis is related to his in-service injury has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  Here, the February 2014 VA examiner investigated the Veteran's theory and found it unlikely in view of his post-service employment, which placed stress on his spine, and his age.  Jandreau, supra.  But as importantly, this VA examiner also pointed to specific instances in the record when, despite the Veteran's intervening complaints of lingering pain, there was no objective indication of any actual underlying disability accounting for his complaints, including according to the results of X-rays that did not show any then present indication of degenerative disease such as DJD or DDD.  The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record"). 

Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

Accordingly, the Board accords more probative weight to the objective clinical findings of the medical professionals who have evaluated the Veteran and determined he does not have low back disability on account of his military service, than to his lay statements to the contrary.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the medical issue in question); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence").

The Veteran has not been shown to have the expertise or training to competently opine that his arthritis and lumbar strain are the result of the unfortunate accident during his service in August 1981.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).

So, in conclusion, as the preponderance of the evidence continues to be against this claim, the benefit-of-the-doubt rule still is not for application, and this claim again must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 



ORDER

The claim of entitlement to service connection for a low back disorder is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


